       Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 1 of 18




 1 MICHAEL W. BIEN – 096891                      THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                      DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                     505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                 San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                   Telephone:    (415) 276-6500
     AMY XU – 330707                             Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                  Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor             DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738        DAVIS WRIGHT TREMAINE LLP
 6   Telephone:    (415) 433-6830                1301 K Street N.W., Suite 500 East
     Facsimile:    (415) 433-7104                Washington, D.C. 20005-3366
 7   Email:        mbien@rbgg.com                Telephone:    (202) 973-4216
                   egalvan@rbgg.com              Facsimile:    (202) 973-4499
 8                 vswearingen@rbgg.com          Email:        davidgossett@dwt.com
                   bbien-kahn@rbgg.com
 9                 agourse@rbgg.com              JOHN M. BROWNING – Pro Hac Vice
                   axu@rbgg.com                    forthcoming
10                                               DAVIS WRIGHT TREMAINE LLP
   KELIANG (CLAY) ZHU – 305509                   1251 Avenue of the Americas, 21st Floor
11 DEHENG LAW OFFICES PC                         New York, New York 10020-1104
   7901 Stoneridge Drive #208                    Telephone:    (212) 603-6410
12 Pleasanton, California 94588                  Facsimile:    (212) 483-8340
   Telephone:    (925) 399-5856                  Email:        jackbrowning@dwt.com
13 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
14
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                             UNITED STATES DISTRICT COURT

20            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                    Case No. 3:20-cv-05910-LB
     CHIHUO INC., BRENT COULTER,
22   FANGYI DUAN, JINNENG BAO, ELAINE             DECLARATION OF ADAM ROACH
     PENG, and XIAO ZHANG,
23                  Plaintiffs,                   Date:     October 15, 2020
                                                  Time:     9:30 a.m.
24           v.                                   Crtrm.:   Remote
                                                  Judge:    Hon. Laurel Beeler
     DONALD J. TRUMP, in his official capacity
25   as President of the United States, and
     WILBUR ROSS, in his official capacity as
26   Secretary of Commerce,
27                  Defendants.

28

                                                                          Case No. 3:20-cv-05910-LB
                                   DECLARATION OF ADAM ROACH
           Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 2 of 18



 1                                DECLARATION OF ADAM ROACH
 2                 I, Adam Roach, declare:

 3                 1.    I am an expert in Internet communication technologies with 25 years of

 4   experience in networking technology. I have personal knowledge of the matters
 5   stated herein and if called as a witness I would and could testify competently to
 6   them. I have worked in the Internet Engineering Task Force (IETF) -the
 7   intemational standards body that develops technical specifications for the Internet -
 8   for the past 23 years. During that time, I have focused on the area of Real Time
 9   Communications, which includes technologies such as instant messaging and voice
10   and video communications. Over the same period, I have worked at several
11   companies to design and implement both the client and network portions of large-
12   scale Internet-based applications that employ these technologies while accounting
13   for key factors such as privacy and security. Most recently, I worked for the past
14   eight years at the Mozilla Corporation on the Fire fox Browser, which is actively
15   used by hundreds of millions of users on the Internet every day. I have attached as
16   Exhibit A a true and complete copy of my curriculum vitae to this declaration.
17                 2.    In the course of my work on these technologies, I have been issued 18
18   related patents, and published 20 IETF specifications defining the behavior of real-
19   time communications on the Internet. I served for three years on the technical
20   leadership body of the IETF, the Internet Engineering Steering Group (IESG). My
21   duties in this position included the review of approximately 1,000 pages of technical

22   specifications each month, which required developing expertise across a broad
23   spectnim of Internet technologies, including routing, transport, security, and
24   operations.

25                 3.   I am providing the following testimony for the plaintiffs in this case.
26   The following testimony is my analysis of the prohibited transactions identified in
27   the Department of Commerce's Identification of Prohibited Transactions to
28   Implement Executive Order 13943 and Address the Threat Posed by Wechat and


     [3627694.1|
          Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 3 of 18



 1   the National Emergency with Respect to the Information and Communications
 2   Technology and Services Supply Chain, published on September 17, 2020.
 3                 4.   The first class of prohibited transactions bars entities subject to the

 4 jurisdiction of the United States from allowing the distribution or maintenance of the

 5   Wechat application through downloads from Apple and Google. Given that the
 6   combination of Android and ios effectively constitute 100°/o of the global
 7   smartphone market[, and that their application distribution occurs primarily through
 8   stores run by US-based Google and Apple, respectively, this action effectively
 9   prevents existing users from receiving updates of already-installed versions of
10   Wechat and also prohibits new users from downloading the Wechat app. According
11   to the analytics firm Apptopia, Wechat has approximately 19 million daily active
12   users in the United States, implying at least that many currently installed versions of
13   the Wechat app.
14                 5.   With modem Internet-based applications, application updates serve a

15   number of purposes, such as deploying new features and fixing bugs. One critical
16   role that these updates play is patching security vulnerabilities in software
17   applications. It is common practice for security researchers all over the globe to
18   analyze popular applications for the purpose of finding security vulnerabilities and
19   working with vendors to fix them. The established industry process for this practice
20   is known by the term of art "Responsible Disclosure." The core tenets of
21   Responsible Disclosure are that (1) a vulnerability, once discovered, is shared

22   confidentially with the software developer as soon as practically possible, and (2)
23   once disclosed to the developer, a future date is selected, after which the details of
24   the vulnerability are made available to the general public. These public disclosure

25   dates typically range from 90 to 180 days after the software developer is informed,
26

27

28   :£e#h%Ese:!f#ti#isytgt.:£T//Statistics/272307/market-share-forecast-for.


     (3627694.1]
                                                      2
           Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 4 of 18



 1   and are designed to give the software developer sufficient time to develop and
 2   deploy a fix for the discovered vulnerability. The public disclosures are generally
 3   detailed enough that reasonably experienced practitioners skilled in the art of

 4   software development can create malware to exploit the security vulnerabilities.
 5                 6.   Users who have applications installed with publicly disclosed security

 6   vulnerabilities are subject to a variety of attacks from malicious actors on the
 7   Internet. These attacks may allow for a broad variety of malicious behavior,
 8   including but certainly not limited to identity theft, password exfiltration,
 9   performing financial transactions on the users' behalf, encrypting users' data and
10   charging a ransom to restore it, steahng private information from users' phones, and
11   persistently monitoring users' location, microphone, calnera, and screen contents.
12                 7.   Taken together, these facts point to the net result of the first class of
13   prohibited transactions exposing approximately 19 million United States citizens to
14   potentially devastating results: by preventing Tencent from updating the already-
15   installed Wechat software when security researchers identify vulnerabilities, the
16   prohibition ensures that these current users become vulnerable to such attacks as
17   soon as vulnerability information becomes public.
18                 8.   The second and third classes of prohibited transactions are directed at

19   internet hosting services and content delivery services, to the extent they are
     "enabling the functioning or optimization" of Wechat in the United States. These
20

21   prohibitions will likely make Wechat less functional, slower, and less responsive to
22   users in the United States, but do not limit the availability of Wechat's users'
23   information to Tencent or the government of the People's Republic of China, and
24   instead only serve to eliminate US visibility into Tencent's behavior. Key Wechat
25   functions, such as voice and video calls, may be severely limited. These prohibitions
26   will force all Wechat servers to operate outside of us jurisdiction, and the US
27   government completely loses all ability to monitor Wechat's operations to
28   determine whether collection of private user data is occurring. Consequently, the net


     i36276en.ii                                      3
          Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 5 of 18



 1   effect of these classes of prohibited transactions will be to exacerbate, rather than
 2   address, the data security concerns expressed in the preface of the Executive Order.
 3                 9.    The fourth class of prohibited transaction indicates that no provision of

 4   transit or peering services may occur that enables or optimizes Wechat. This
 5   prohibition represents an unprecedented and overbroad interference of the operation
 6   of the global internet by the U.S. government, as it fundamentally misconstrues the
 7   nature of Internet routing, peering, and transit. In general, providers of Intemet-
 8   based applications, such as Wechat, contract with Internet Service Providers (ISP)
 9   to connect them to the global Internet. These ISPs then connect to what are
10   colloquially known as "Internet Backbone Providers", who are responsible with
11   forming peering arrangements for global routing of traffic. Notably, these peering
12   arrangements are made on behalf of all of the customers of the backbone providers,
13   including their customers' customers.

14                 10.   In china, the Backbone providers consist primarily of china unicorn
15   and China Telecom2. To implement this prohibition to its full extent, it prevents US
16   backbone providers from peering with these two companies altogether, effectively
17   ending all direct Internet traffic between the United States and China. Technically,
18   Tencent or Wechat may choose peering with other backbone providers (e.g., those

19   in Europe) and transitively using their networks to route traffic to and from China.
20   However, such a maneuver can be considered as "evading or avoiding" the
21   prohibition, which is not permitted according to Section 2(a) of the Executive Order.
22   Therefore, a reasonable interpretation would be that Wechat will be shut down
23   under this prohibition.

24                 11.   The fifth class of prohibition in the proposed order may limit the

25   financial information exposed to Wechat but does not address the concerns
26   specifically expressed in the Executive Order, such as the collection of the contents
27
     2https://www.sciencedirect.com/science/article/pii/S1877050918305738
28


     |3627694.1]
                                                      4
              Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 6 of 18



    1    of users' messages.
   2                   12.   The sixth class of prohibition, as written, is over-reaching. Modern
   3     software, with extremely rare exception, is created by using existing software
   4     components -known as "libraries" -as part of the application's constituent code
   5     and functions. If put into effect as proposed, this prohibition will disallow the use of
   6     these libraries for software developed in the United States. The scope of the damage
   7     to the US software industry would be difficult to quantify; but it is my educated
   8     estimate that it would be sufficient to cause substantial portions of the US software
   9     development industry to move their development operations off shore.
10                     13.   Taking the prohibitions as a whole, it is highly likely that wechat will
id ill   suffer serious degradation of services and effectively be shut down as soon as they
12       are fully implemented.3 Moreover, the broad scope of these prohibitions and the
13       Executive Order will create a chilling effect, forcing companies in the U.S. to ban or

14       block Wechat on their computers and Wi-Fi networks. In summary, of the six
15       prohibited transactions, none of the feasible prohibitions limit Wechat's ability to
16       collect information about users (other than the flfth class, which may limit exposure
17       of users' financial information). This means that these prohibitions do not address
18       the U.S. govemment's concern for Wechat's data security concern. Instead, they are
19       aimed at shutting down the Wechat service for U.S. users.
20       //
21       //
22       //
23       //
24

25

26

27

28


         [3627694.1]                                      5
          Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 7 of 18




 1                 I declare under penalty of perjury under the laws of the United States of
 2   America that the foregoing is true and correct to the best of my knowledge, and that
 3   this declaration is executed at Dallas, Texas this       ?f4     day of October, 2020.
 4

 5

 6
                                                       Adam Roach
 7

 8

 9

10

11


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     |3627694 1|                                      6
Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 8 of 18




                   EXHIBIT A
               Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 9 of 18



                                          Adam Roach

Summary
Network engineer with 25 years' experience architecting, designing, and implementing highly available,
performant, and scalable systems. I've been involved in foundationa] work in real-time voice, video, instant
messaging, and presence technologies, and have eight years of experience working on webtech. Looking for a
position to help solve your hard problems and explore your new opportuliities.

Experience
Technical Advisor, Caffeine                                                             September 2016 -Present
   •   Provide periodic webRTc and general network engineering input for the team at caffeine.

Principal Engineer, Mozilla corporation                                          November 2012 -August 2020
   •    Part of the small initial team that designed, implemented, and tested Firefox's webRTC
       implementation, including working heavily in the IETF and W3C to develop the specifications that
       allow web browsers to provide interoperable WebRTC implementations.
   •   Feature architect for the webRTC-based Fire fox Hello feature, including both network and software
       architecture. Interfaced extensively with Tokbox/Telefonica, who partnered with Mozilla to operate
       part of the network infrastructure. This feature allowed Mozilla to collect critical data about the quality
       of its underlying WebRTC implementation, while offering users a free browser-based calling service
       before other companies had filled that niche.
   •   Represented Mozilla in the w3C for the web payments specification, including spending time
       authoring the PaymentHander specification. This work was strategically important for ensuring that
       the standardized Apls for making payments on the web leave room for newcomers, rather than being
       locked to the currently incumbent payment processors.
   •   Performed various smaller tasks to improve Firefox. Examples include an architectural audit of several
       Firefox features; research into Firefox's IPC performance, resulting in an ~80% improvement in latency
       for the top percentile of IPC message transmission; and finalizing an implementation of a feature that
       automatically fills out credit card forms in Fire fox.
              Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 10 of 18

Area Director, Applications and Realtime, IETF                                      March 2017 -March 2020
Mozilla sponsored me for a three-year term serving on the managing body for the Internet Engineering Task
Force (IETF), known as the Internet Engineering Steering Group (IESG). Members of the IESG are responsible
for specific technology areas within the IETF and serve as Area Directors for those areas.

   •   Responsible for the top-level management of 14 working groups, most of which were developing
       standards for real-time technologies. Given the volunteer nature of working group chairs and their
       authors, this task required skills for significant soft influence.
   •   Responsible for shepherding a significant portion of the 75 inter-related documents that form the
       WebRTC specification and its prerequisites through the final steps of their processing.
   •   As a member of the IESG, responsible for ensuring that the documents published by the IETT during
       my term were fit for purpose and would not cause harm to the proper functioning of the Internet. This
       required reading on the order of 500 pages of technical specification every two weeks and providing
       detailed feedback on their contents. In addition to improving the output of the IETF, this exercised the
       ability [o learn about new technology areas very quickly.
   •   As part of the IESG, I was also jointly responsible for making decisions about the tri-annual in-person
       IETF meetings, and the general running of the IETF.

Principal Engineer, Office of the CTO, Tekelec                                January 2008 -November 2012
   •   Served as a member of CTO team to provide strategic input to corporate product direction, including
       customer interaction to gather requirements and prototyping of potential solutions.
   •   Designed the network architecture and software architecture for Telekec's Ip Front-End (IPFE) product
       and implemented a prototype solution that provided the basis for the product. The IPFE is the high-
       availability, load-balancing, and overload-handling solution used for Tekelec's (now Oracle's)
       Diameter server products.
   •   Provided support for the sales Engineering team and interfaced directly with customers for the
       Diameter and SIP products in Tekelec's portfolio.

Core contributor, ResIprocate opensource project                                October 2003 -August 2014
   The ResIprocate project was started as a commercial-grade SIP library intended to prove out protocol
   elements while they were under standardization in the IETF. It eventually grew to encompass other related
   protocols, such as MSRP (instant messaging) and ICE (media NAT traversal).
   •   As a member of the core project team, participated in project governance.
   •   Contributed design and code to the core SIP and MSRP components, and was one of the key designers
       of the SIP proxy implementation.
   •   Served as liaison to upstream patches from Fire fox to the ResIprocate IcE implementation (nlcEr).
              Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 11 of 18

CT0 and partner, Estacado systems                                                     july 2004 -january 2008
   •    One of the managing partners who grew Estacado systems, a bootstrapped startup company working
       in the real-time communications equipment, from four people to a team of 21, and executed a
       successful exit by selling the company to Tekelec. In addition to LLC governance, I was responsible for
       contract review and significant portions of customer contact.
   •   Worked with the engineering team to design an architecture for a SIP presence and SIP proxy system
       based on the ResIPI'ocate codebase.
   •   Designed and prototyped a system for interoperating SIP/IMs networks directly with the cellular
       eNodeB ``Interoperability Specification" (IOS) interface, suitable for embedding in cellular femtocel]s.
       This system allowed the deployment of high-density cellular access over standard IP networks.
   •   Designed, implemented, tested, and supported the opensigcomp library, an open-source
       implementation of RFC 3320 ``Signaling Compression" used by IMS networks to reduce signaling
       message size on radio links. This was one of Estacado System's licensed products that provided
       revenue for subsequent product development.
   •   Designed and implemented a high-volume component for a call center quality monitoring system to
       expand it from working with circuit-switched PBxes to a variety of packet-switched Volp systems,
       including those from Cisco, Alcatel, and Nortel. This involved both reverse engineering the signaling
       protocols as well as integrating with an existing call monitoring system.

Principal Engineer, dynamicsoft                                                       February 2002 -July 2004
   •   Designed the network architecture and prototype for a push-to-talk system that operated over the
       lxRTT CDMA network for a major US wireless carrier.
   •    Designed, implemented, and tested a sigcomp component for integration into dynamicsoft's product
       line. This implementation significantly informed the IETF`s specification of the Sigcomp standard.
   •    Conceptua]ized, designed, and implemented a component, internally called ``LiveBus,'' that allows for
       cluster state management, failure detection, and state replication among a set of IM and Presence
       servers. This remains a key component of Cisco's Presence and IM service offering.
   •   Performed an architectural review of dynamicsoft's presence Engine and re-worked presence
       document handing from opaque static documents to a semantic model that could have per-subscriber
       policy applied. Brought the Presence Engine to multiple SIP Interoperability Test (SIpit) events, serving
       to improve both the product and the protocol specifications under development in the IETF.

Senior Engineer, Ericsson, lnc.                                                 December 1994 -February 2002
   •   Software architect for Ericsson's CSCF (Ca]] Session control Function) set of 3GPP/IMS servers,
       including a design for scaling and state replication.
   •   Member of a cross-organizational council to design the network architecture of Ericsson's ``Next
       Generation Network," which strongly informed the standardized 3GPP IMS network.
   •   Part of a small team of sIp technology researchers inside Ericsson who worked on various SIP-related
       projects, including the development of a SIP stack, mobile Volp client, SIP infrastructure, and
       interworking between SIP and various legacy protocols, including ISUP.
              Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 12 of 18


Organizations
Internet Engineering Task Force (IETF)                                                               1998 -Present

   ln addition to the IESG role described above, I have been active in the IETF for over 22 years,
   predominantly in real-time communications, instant messaging, and presence.
   •   Chaired the xcoN, SIPCORE, and NETVC working groups, responsible for centralized conferencing,
       the SIP cc)re protocol, and video codec teclinolc)gy, respectively.
   •   Active author on documents in over 13 working groups, including DIME, MARTINI, MMUSIC, PERC,
       ROHC, RTCWEB, SIGCOMP, SIMPLE, SIP, SIPCORE, SIPPING, XCON, and XMPP.
   •   Member of the RFC series oversight committee (RSOC), which is the governance structure for the
       entity that publishes RFCs.

Worlcl wide web consortium (W3C)                                                                     2012 -2017
   •   One of Mozilla's representatives to, and actively involved in, the webRTC working group, which
       defined the web browser Apls for sending and receiving voice, video, and real-time data over the
       network.
   •   One of Mozilla's representatives to, and an author in, the web payments working group, which
       developed Apls to enable semantic collection of payment information in web browsers (e.g., the mobile
       experience of Apple Pay and Google Pay.)

Third Generati.on partnership project (3GPP)                                                          2000 -2001

   •    One of Ericsson's representatives to the cNl and sA2 working groups, which designed requirements
       and implementation specifications f or the 3GPP IMS network (which forms the basis for all commercial
       telecom Volp systems today). In particular, I was the author of the contribution S2-000751, which
       formed the basis for the overall network architecture that forms the IMS core.
              Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 13 of 18

Patents and Publications
US Patents

US 9,584,959 Systems, methods, and computer readable media for location-Sensitive called-party number
              translation in a telecommunications network

US 9,319,431 Methods, systems, and computer readable media for providing sedation service in a
              telecommunications network

US 9,001,664 Methods, systems, and computer readable media for providing sedation service in a
              telecommunications network

US 8,893,248 Methods, systems, and computer readable media for media session policy compliance auditing
              and enforcement using a media relay and session initiation protocol (SIP) signaling

US 8,661,077 Methods, systems and computer readable media for providing a failover measure using
              watcher information (WINFO) architecture

US 8,645,565 Methods, systems, and computer readable media for throttling traffic to an internet protocol
              (IP) network server using alias hostname identifiers assigned to the IP network server with a
              domain name system (DNS)

US 8,499,082 Methods, systems, and computer readable media for providing services in a
              telecommunications network using interoperability specification/ session initiation protocol
              (IOS/SIP) adapter
US 8,499,035 Methods, systems and computer readable media for providing session initiation protocol (SIP)
              event watcher entity information in a communications network

US 8,321,592 Methods, systems, and computer readable media for generating and using statelessly reversible
              representations of session initiation protocol (SIP) information by SIP cluster entities

US 8,090,850 Methods, systems, and computer readable media for regulating network address translator
              (NAT) and firewall pinhole preservation traffic in a session initiation protocol (SIP) network
US 8,046,626 System and method for maintaining resiliency of subscriptions to an event server

US 7,760,639 System and method for handling network overload

US 7,756,034 System and method for handling network overload

US 7,607,138 System and method for optimizing inter-domain event services

US 7,123,707 Methods of controlling communications with at least two calling party devices by a user of a
              called party device

US 7,028,311 Communications node architecture and method for providing control functions in a
              telecolnmunications network

US 6,343,292 System and method for providing text descriptions to electronic databases

lETF Specit'ications

RFC 3265       Session Initiation protocol (SIP)-Specific Event Notification

RFC 3266       Support for Ipv6 in session Description protocol (SDP)
            Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 14 of 18

RFC 3398    Integrated Services Digital Network (ISDN) User Part (ISUP) to Session Initiation Protocol (SIP)
            Mapping

RFC 3485    The Session Initiation Protocol (SIP) and Session Description Protocol (SDP) Static Dictionary
            for Signaling Compression (Sigcomp)

RFC 3578    Mapping of Integrated Services Digital Network (ISDN) User Part (ISUP) Overlap Signalling to
            the Session Initiation Protocol (SIP)

RFC 4077     A Negative Acknowledgement Mechanism for signaling compression

RFC 4662     A session Initiation protocol (SIP) Event Notification Extension for Resource Lists

RFC 4896     Signaling compression (Sigcomp) Corrections and clarifications

RFC 4976     Relay Extensions for the Message sessions Relay protocol (MSRP)

RFC 5363     Framework and security considerations for session Initiation protocol (SIP) URI-List services

RFC 5367     Subscriptions to Request-Contained Resource Lists in the session Initiation protocol (SIP)

RFC 5989     A SIP Event package for subscribing to changes to an HTTP Resource

RFC 6140     Registration for Multiple phone Numbers in the session Initiation protocol (SIP)

RFC 6544     TCp candidates with Interactive connectivity Establishment (ICE)

RFC 6665    SIP-Specific Event Notification

RFC 6873     Format for the session Initiation protocol (SIP) Common Log Format (CLF)

RFC 6878     IANA Registry for the session Initiation protocol (SIP) "Priority" Header Field

RFC 7621     A clarification on the use of Globally Routable user Agent uRls (GRUUs) in the SIP Event
            Notification Framework

RFC 7647     Clarifications for the use of REFER with RFC 6665

RFC 7742     WebRTC video processing and codec Requirements

RFC 8723     Double Encryption procedures for the secure Real-Time Transport protocol (SRTP)

W3C Specification

https://www.w3.org/TR/payment-handler/
            Payment Handler API

Education
Bachelor of Science, Computer Engineering, Texas A&M University                                    1990 - 1994
Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 15 of 18




                   HXHIBIT 8
                           Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 16 of 18
 1 0/7/2020                                                       "kTok deal still has chance but Wechat 'dead' in U.S.: Trump official




                                                                                              i




      q'fi£




      POLITICS


      TikTok deal still has a chance but Wechat `dead' in the u.S.,
      says senior administration official
      PuBLIsllED FRl, SEP 18 2020.12:38 PM EDT                    UPDATED FRI, SEP 18 2020.2:54 PM EDT



               Eamon )avers                      Kevin Stankiewicz
              L{jl E A M a N J A V E Ft S        •4 K E V I N _ S TA N K




     SHARE       f       gF        in       EE




     KEY POIN_TS

        There is still a chance for a deal that would allow TikTok to remain operating in the U.S., a
        senior Trump administration official told CNBC.


        However, the official said Wechat, the social messaging app owned by Chinese tech giant
        Tencent, is "dead in the United States."


        The developments come after the Commerce Department announced it was banning U.S.
        business transactions involving the TikTok and Wechat as of Sunday.




                                                          •,,:,1` ,I(;Jl,,`.`J``., :t-.:,-   iREVErsT   L!KE #tt   aeefflgS


                                                              START FREE TRIAL                                     RE

                                                                                                                                          1/6
https://www.cnbc.com/2020/09/18/tiktokrdeal-still-has-a-chance-but-wechat-dead-jn-the-us-says-senioradministra{ion®fflcial.html
                               Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 17 of 18
 1 0„/2020                                                             TikTok deal still has chance but Wechat 'dead' in U.S.: Trump official




                                                                                                         r__---_       __I
      ti`tla!a£




            i`f`   I   '   '    '\.+   `t   ,`i{~   „   C."     +,,h          L   `        ,,       v)                             ,`),`   rl`,`   Ft&!3\r




     Despite a Commerce Department announcement of a ban on transactions, a deal that would allow
     TikTok to remain operating in the U.S. could still happen, a senior Trump administration official
     told CNBC on Friday.



                                                                                      fefty'#:J g,SRE`#; ny'ife
                                                                  i.*: ;\* ;+Sgr#"mrd %~F"¢ i,1+Sy,r%£*\g; , `,


                                                                                                I
                                                                                                                       ffiRE



     However, the official said Wechat, the social messaging app owned by Chinese tech giant
     Tencent, is "dead in the United States."

     Earlier Friday, the Commerce Department announced it was barming U.S, business transactions
     involving the TikTok and Wechat. Beginning Sunday, American companies will no longer be able
     to distribute Wechat and TikTok, taking away their availability in U.S. app store libraries.

     Wechat will be able to continue operating for people who have it installed on their devices,
     according to department officials who spoke with reporters on the condition of anonymity. But
     issues may arise because WeGhat uses services run by U.S. firms to deliver data in the app.

     More stringent restrictions on TikTok, which is owned by Beijing-based ByteDance, in the U.S. are
     set to go into effect Nov.12, based on the Commerce moves Friday. The actions are the latest
    developmentsinweeksofuncertaintystemmingfromPresidentDonaldTrump'sclaimsthatthe
    Chinese-owned apps present national security risks to American users.

    It is still possible a deal involving Q±a£±e and Walmart to take stakes in TikTok can happen. Oracle
    said earlier in the week it hacl a deal in ijlace with TikTok, but Trump said days later he was ii±i.i
                                                              „Lt-„`'ii>'`€~\' 't;       §REWBS'F           EL§Kff A   Pg#®

                                                                 START FREE TRIAL                                      ffiRE



                                                                                                                                                             2/6
https://www.cnbc.com/2020/09/18/tiktokrdeal-still-has-a-chance-but-wechat-dead-in-the-us-says-seniorrddministratiomfficial.html
                       Case 3:20-cv-05910-LB Document 84-1 Filed 10/08/20 Page 18 of 18
 1 0/7/2020                                            TikTok deal still has chance but Wechat 'dead' in U.S.: Trump official




                                                                                                       _1
                                                                                 I
      •,.%?f£



     There is no appetite in the Trump administration for a separate deal involving Wechat, which is a
     vital app for people in the U.S. to communicate with friends and family in China.

     In a statement Friday, a Tencent spokesperson said it "has always incorporated the highest
     standards of user privacy and data security" and called the Commerce Department's restrictions
     "unfortunate."

     "But given our desire to provide ongoing services to our users in the U.S. -for whom Wechat is an

     important communication tool -we will continue to discuss with the government and other
     stakeholders in the U.S. ways to achieve a long-term solution, " the spokesperson said.

     -CNBC's Steve Kovach contributed to this article .




                                                  ::+„`+i t`,,,`,;r:,;,;`,,.i   §REwgsT     Lk,IKE     ffi   PR®

                                                    START FREE TRIAL                                  ffiRE




https://www.cnbc.com/2020/09/18/tiktokrdeal-still-has-a-chance-but-wechat-dead-in-the-us-says-senior-administratiomfficial.html   3/6
